Citation Nr: 0943181	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-38 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  By a February 2007 decision, the Board 
reopened a previously denied claim of service connection for 
a back disability.  By that same decision, the Board remanded 
the reopened claim for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran has degenerative disc disease of the lumbosacral 
spine that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has degenerative disc disease of the lumbosacral 
spine that is the result of injury incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

The Veteran asserts that he has a back condition related to 
his active military service.  Specifically, he states that he 
injured his back during boot camp when he was carrying heavy 
bales of paper and cardboard.  The Veteran believes that he 
developed a back condition as a result of the in-service 
injury.  Thus, he believes service connection is warranted.

The Veteran's service treatment records are negative for 
complaints of, or treatment for, symptoms involving the back.  
There is no documented in-service diagnosis of a back 
disability.  The Veteran's entrance and separation 
examinations were normal regarding the spine.  Although there 
is a lack of official documentation of the back injury, the 
Veteran is competent to report factual matters of which he 
had first hand knowledge, such as having his back injured 
while carrying heavy bales of paper and cardboard.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  His 
seemingly credible testimony lends support to the notion that 
the injury actually occurred.  Additionally, the Veteran 
submitted a letter that appears to have been written by his 
sister-in-law in January 1946.  The letter makes reference to 
work on the Veteran's back.  Moreover, in a July 2004 
statement, the Veteran's wife maintained that the Veteran 
injured his back while moving bales of paper and cardboard 
during military service.  They were married in June 1947, 
shortly after the Veteran's separation from service.  Given 
this information and evidence, the Board finds that it is 
more likely than not that the incident occurred and an in-
service back injury is established.

Post-service medical records reflect treatment for back 
problems as early as January 1992.  Records from Shawnee 
Mission Medical Center document that testing in August 1991 
revealed degenerative lumbar disc disease at L4-5 and L5-S1, 
as well as spinal stenosis secondary to degenerative changes.  
An April 1992 MRI from Shawnee Mission showed advanced 
degenerative changes and disc problems in the lumbar spine.  
The Veteran has indicated that he had back problems since his 
injury in military service and that he was treated prior to 
1992.  VA has requested records prior to that date; however, 
the records are unavailable or the physicians who treated the 
Veteran have passed away.  Recent testing that was conducted 
by Kansas City Imaging Center in August 2008 showed 
multilevel disc problems in the lumbar spine.  Although 
several of the Veteran's private treatment records note a 
long history of low back pain, none of the treating 
physicians specifically commented on any relationship between 
the Veteran's back condition and his military service.

In August 2009, the Veteran underwent VA examination of the 
spine pursuant to the Board's February 2007 remand.  The VA 
examiner reviewed the claims file and noted an accurate 
medical history, including the Veteran's in-service back 
injury involving the carrying of heavy bales of paper and 
cardboard.  Imaging studies were not conducted as the 
examiner relied on the testing conducted by Kansas City 
Imaging Center in August 2008.  The VA examiner diagnosed the 
Veteran with degenerative changes of the lumbosacral spine 
and gave the opinion that the disability is at least as 
likely as not caused by or the result of a low back injury.  
Although the examiner did not explicitly refer to the in-
service low back injury in the opinion statement, the in-
service injury was the only back injury she referenced in the 
report.  In support of the opinion, the VA examiner pointed 
to the Veteran's original claim of service connection that 
was filed in February 1946, the January 1946 letter from his 
sister-in-law referencing the back, and the Veteran's post-
service work in sales that did not entail physically 
demanding work.

In this case, the evidence establishes the likelihood of an 
in-service injury to the back and a current back disability 
in degenerative disc disease of the lumbosacral spine.  The 
August 2009 VA examination report represents the best 
evidence in regards to a relationship between the two.  The 
examiner found that it was at least as likely as not that the 
Veteran's back disability is related to a low back injury and 
the evidence of record does not suggest that the Veteran 
experienced a low back injury other than the one that more 
likely than not occurred during his active military service.  
The opinion is persuasive as it has support in the record and 
it was issued after the examiner was able to review the 
evidence in the claims file and examine the Veteran.  In 
consideration of the evidence, the Board finds that the 
Veteran has degenerative disc disease of the lumbosacral 
spine that is attributable to his active military service.  
Accordingly, service connection is warranted for degenerative 
disc disease of the lumbosacral spine.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.



ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


